



QORVO, INC.
CASH BONUS PLAN
(As Amended and Restated Through June 9, 2016)


1.
Purpose; Plan Background

The purpose of the Qorvo, Inc. Cash Bonus Plan, as previously amended and as it
may be further amended (the "Plan"), is to provide selected employees of Qorvo,
Inc. and its affiliated companies (collectively, the "Company") with the
opportunity to earn awards in the form of cash bonuses based upon attainment of
preestablished, objective performance goals, thereby promoting a closer
identification of the participating employees' interests with the interests of
the Company and its stockholders, and further stimulating such employees'
efforts to enhance the efficiency, profitability, growth and value of the
Company.
2.
Plan Administration

(a)    Administration: The Plan shall be administered by the Compensation
Committee (the "Committee") of the Board of Directors (the "Board") of the
Company or a subcommittee of the Committee. To the extent required by Section
162(m) of the Internal Revenue Code of 1986, as amended (the "Code"), the
Committee shall be comprised of at least two members and each member of the
Committee (or subcommittee of the Committee) shall be an "outside director" as
defined in Code Section 162(m) and related regulations. In addition, the members
of the Compensation Committee shall be deemed independent if and to the extent
required under Section 10C of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and applicable rules of The NASDAQ Stock Market LLC or
other applicable stock exchange or national securities association. In addition
to action by meeting in accordance with applicable laws, any action of the
Committee with respect to the Plan may be taken by a written instrument signed
(including any electronic signature complying with the U.S. federal ESIGN Act of
2000) by all of the members of the Committee, and any such action so taken by
written consent shall be as fully effective as if it had been taken by a
majority of the members at a meeting duly held and called.
(b)    Administrator Authority: Subject to the terms of the Plan, the Committee
shall have full authority in its discretion to take any action with respect to
the Plan, including, but not limited to, the authority to (i) determine all
matters relating to awards, including selection of individuals to be granted
awards and all terms, conditions, restrictions and limitations of an award; and
(ii) construe and interpret the Plan and any instruments evidencing awards
granted under the Plan, to establish and interpret rules and regulations for
administering the Plan and to make all other determinations deemed necessary or
advisable for administering the Plan. The Committee's authority to grant awards
and authorize payments under the Plan shall not in any way restrict the
authority of the Committee to grant compensation to employees under any other
compensation plan or program of the Company. The Committee also shall have the
authority and discretion to establish terms and conditions of awards (including
but not limited to the establishment of subplans) as the Committee determines to
be necessary or appropriate to conform to the applicable requirements or
practices of jurisdictions outside of the United States. Any decision made, or
action taken, by the Committee in connection with the administration of the Plan
shall be final, binding and conclusive.


    

--------------------------------------------------------------------------------





(c)    Delegation of Authority: Notwithstanding the foregoing, the Committee may
delegate the administration of the Plan to one or more of its designees (subject
to any conditions imposed by the Committee), but only with respect to matters
which would not affect the deductibility under Code Section 162(m) of
compensation paid under the Plan to "covered employees" (as such term is defined
in Code Section 162(m) and related regulations) to the extent such compensation
is intended to qualify as "performance-based compensation" under Code Section
162(m), or as may otherwise be permitted under applicable laws, rules or
regulations. In the case of any such delegation, references to the "Committee"
herein shall include such designee or designees, unless the context otherwise
requires. No member of the Board or the Committee shall be liable for any
action, determination or decision made in good faith with respect to the Plan or
any award paid under it. The members of the Board and the Committee shall be
entitled to indemnification and reimbursement in the manner and to the fullest
extent provided in the Company's certificate of incorporation and bylaws.
3.
Eligibility

The participants in the Plan (individually, a "participant," and collectively,
the "participants") shall be those employees of the Company who are designated
from time to time by the Committee or its designees as being eligible to
participate under the Plan based on criteria established from time to time by or
at the direction of the Committee. Participation in the Plan for any one
performance period does not guarantee that an employee will be entitled to
participate in any other performance period. For the purposes of the Plan,
"performance period" shall mean a period established by the Committee during
which performance shall be measured to determine if any payment will be made
under the Plan. A performance period may be coincident with one or more fiscal
years or fiscal quarters of the Company, or any portion thereof, and performance
periods may be overlapping.
4.
Nature of Awards

Awards granted under the Plan shall be in the form of cash bonuses.
5.
Awards

(a)    Grant of Awards: At the time performance objectives are established for a
performance period as provided in Section 5(b) herein, the Committee also shall
assign to each participant a target cash bonus award applicable for the
particular performance period (each, a "target bonus"). A participant's award,
if any, shall be earned based on the attainment of written performance
objectives approved by the Committee for a specified performance period, as
provided in Section 5(b) herein. In the case of awards granted to covered
employees that are intended to comply with Code Section 162(m), designation of
such covered employees and such performance objectives shall be established by
the Committee (i) while the outcome for the performance period is substantially
uncertain, and (ii) (A) no more than 90 days after the commencement of the
performance period to which the performance objective relates and (B) before 25%
of the relevant performance period has elapsed (or otherwise at such time and
upon such terms as to ensure that the award will, to the extent practicable,
qualify as "performance-based compensation" for purposes of Code
Section 162(m)). During any fiscal year of the Company, no participant may be
granted more than the maximum award limitation stated in Section 5(d) herein.
The Committee may adjust awards as appropriate for partial achievement of goals,
exemplary effort on the part of a participant and/or other external,
extraordinary or mitigating circumstances and may also interpret and make
necessary and appropriate adjustments to performance


2

--------------------------------------------------------------------------------





goals and the manner in which such performance goals are evaluated; provided,
however, that, except as may be otherwise provided in Section 6 or Section 7, no
such adjustment shall be made with respect to an award intended to qualify as
performance-based compensation under Code Section 162(m) and granted under the
Plan to a participant who is a "covered employee" if such adjustment would cause
the award to fail to qualify as "performance-based compensation" for purposes of
Code Section 162(m).
(b)    Performance Objectives: For each performance period, the Committee shall
establish one or more specific performance measures and specific goals for each
participant, for each group of participants or for all participants. The
performance objectives established by the Committee shall be based on one or
more performance measures that apply to the individual participant ("individual
performance"), to a business unit or function at the Company ("business
unit/function performance"), to the Company as a whole ("corporate
performance"), or to any combination of individual performance, business
unit/function performance or corporate performance. Without limiting the
foregoing, performance goals for business unit/function performance may be set
for an identifiable business group, division, segment, unit, affiliate,
facility, product line, product or function (such as sales, manufacturing or
research and development). If a participant's performance goals are based on a
combination of individual performance, business unit/function performance and/or
corporate performance, the Committee may weight the importance of each type of
performance that applies to such participant by assigning a percentage to it. In
the case of awards granted to participants that are intended to qualify for the
performance-based compensation exception under Code Section 162(m), the
performance objectives shall be objective and shall be based upon one or more of
the following criteria, as determined by the Committee: (i) revenues or sales;
(ii) gross margins, operating margins or profit margins; (iii) earnings
(including net income or loss, operating profit; earnings before interest,
taxes, depreciation and amortization; earnings before interest, taxes and
depreciation; earnings before interest and taxes; earnings before or after
taxes;; and earnings before special or extraordinary items) or earnings, income
or loss per share; (iv) net bookings; (v) product production or shipments; (vi)
income, net income, operating income, net operating income, net operating
profit, controllable profits, pre-tax profit or operating margin; (vii) book
value per share; (viii) return on stockholders' equity, return on investment,
return on assets or net assets, return on capital, return on invested capital,
return on sales or return on revenues; (ix) improvements in capital structure;
(x) expense management; (xi) debt reduction or debt levels; (xii) maintenance or
improvement of gross margins, operating margins or profit margins; (xiii) stock
price or total stockholder return; (xiv) market share; (xv) profitability; (xvi)
costs; (xvii) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xviii) working capital; (xix) economic wealth
created; (xx) operational performance, including orders, backlog, deferred
revenues, revenue per employee, overhead, days sales outstanding, inventory
turns, or other expense levels; (xxi) minimum cash balances, (xxii) asset turns;
(xxiii) product or technological developments; and/or (xxiv) strategic business
criteria, based on meeting specified goals or objectives related to market
penetration, new products, design wins, geographic business expansion, cost
targets, reductions and savings, improvement in or attainment of working capital
levels, productivity and efficiencies, customer satisfaction, employee
satisfaction, management of employment practices and employee benefits,
workforce diversity, management of litigation, management of information
technology, goals relating to acquisitions or divestitures of products, product
lines, subsidiaries, affiliates or joint ventures, quality matrices, customer
service matrices, negotiation of transactions, formation of joint ventures,
research or development collaborations, completion of corporate transactions
and/or execution of pre-approved corporate strategy. In addition, with respect
to awards granted to participants that are not intended to qualify for


3

--------------------------------------------------------------------------------





the performance-based compensation exception under Code Section 162(m), the
Committee may approve performance objectives based on other criteria, which may
or may not be objective. The foregoing criteria may relate to the Company, one
or more of its affiliates or one or more of its divisions, units, partnerships,
joint venturers or minority investments, facilities, product lines or products
or any combination of the foregoing. The targeted level or levels of performance
with respect to such business criteria may be established at such levels and on
such terms as the Committee may determine, in its discretion, including but not
limited to on an absolute basis, in relation to performance in a prior
performance period, and/or relative to one or more peer group companies or
indices, or any combination thereof. In addition, the performance measures may
be subject to adjustment as provided in Section 11(i) herein.
(c)    Earning of Awards: As soon as practicable after the end of the
performance period, the Committee shall determine whether the performance goals
for the performance period were achieved and, if so, at what level of
achievement under specific formulae established for the performance period. If
the performance goals were met for the performance period, the Committee shall
determine the amount, if any, of the award earned by each participant and such
award shall be paid in accordance with Section 5(e) herein (subject, however, to
the limitation on awards stated in Section 5(d) herein).
(d)    Maximum Award Payable to Any One Participant: Other provisions of the
Plan notwithstanding, the maximum amount of cash bonus awards that may be
granted under the Plan to any one participant in any one fiscal year shall not
exceed $5,000,000.
(e)    Payment of Awards: An award earned by a participant with respect to a
performance period shall be paid to him following the determination of the
amount, if any, of the award and, with respect to participants who are covered
employees, the Committee's written certification (which may be by approval of
the minutes from the meeting in which the certification was made or by a written
certification signed by a duly authorized officer of the Company who attended
the Committee meeting of the certifications made by the Committee in its
meeting, or other approval made in accordance with Code Section 162(m)) that the
participant achieved his performance goals. Without limiting the foregoing,
awards payable under the Plan shall be paid no later than the later of (i) the
15th day of the third month following the end of the participant's first taxable
year in which the right to payment is no longer subject to a substantial risk of
forfeiture, or (ii) the 15th day of the third month following the end of the
Company's first taxable year in which the right to payment is no longer subject
to a substantial risk of forfeiture, or shall otherwise be structured in a
manner to be exempt from, or in compliance with, Code Section 409A.
Notwithstanding the foregoing, when the Company reasonably anticipates that any
deduction for its payment would be limited or eliminated by Code Section 162(m),
such payment may be delayed until the earlier of the following: (i) the date
which is as soon as reasonably practicable following the first date on which the
Company reasonably anticipates that the deduction will not be limited or
eliminated by Code Section 162(m), or (ii) the date which is as soon as
reasonably practicable following the end of the calendar year in which the
participant separates from service, or such payment shall be otherwise
structured so as to comply with Code Section 409A, related regulations and other
guidance. The Committee shall not have any discretion to increase the amount of
an award earned and payable pursuant to the terms of the Plan, to the extent
such compensation is intended to qualify as performance-based compensation under
Code Section 162(m) (except to the extent otherwise provided pursuant to Section
7 herein in the event of a change of control). The Committee shall have the
unilateral discretion to reduce or eliminate the amount of an award granted to
any participant, including an award otherwise earned and payable pursuant to the
terms of the Plan.


4

--------------------------------------------------------------------------------





6.
Termination of Employment and Other Events; Covenants

The Committee shall specify the circumstances in which awards shall be paid or
forfeited in the event of termination of employment by the participant or other
event prior to the end of a performance period or prior to payment of such
awards. Unless otherwise determined by the Committee, if a participant dies,
retires, is granted a leave of absence, or if the participant's employment is
otherwise terminated (except for cause by the Company): (a) during a performance
period, then a pro rata share of the participant's award based on the period of
actual participation may, at the Committee's discretion, be paid to the
participant after the end of the performance period if and to the extent that it
would have become earned and payable had the participant's employment status not
changed, and (b) after the completion of a performance period in which an award
has been earned, but prior to the date of payment of such award, then such award
shall be paid to the former employee participant. The Committee may require a
participant, as a condition to the grant or payment of an award, to enter or
have entered into agreements or covenants with the Company obligating the
participant to not compete, to not interfere with the relationships of the
Company with customers, suppliers or employees in any way, to refrain from
disclosing or misusing confidential or proprietary information of the Company,
and to take or refrain from taking such other actions adverse to the Company as
the Committee may specify. The form of such agreements or covenants shall be
specified by the Committee, which may vary such form from time to time and
require renewal of the agreements or covenants, as then specified by the
Committee, in connection with the allocation or payout of any award. For the
purposes herein, termination for "cause" shall mean termination for cause under
the terms of any employment, consulting, change in control or similar agreement,
plan or program, if any, between the Company and the participant, or, if the
participant has not entered into any such agreement, plan or program (or if any
such agreement, plan or program does not define "cause"), "cause" shall have the
meaning ascribed to such term under Qorvo, Inc.'s 2012 Stock Incentive Plan (as
it may be further amended, or any successor to such stock incentive plan, the
"Stock Plan").
7.
Change of Control

(a)    Notwithstanding any other provision in the Plan to the contrary, and
except as may be otherwise provided in Section 7(b) herein, in the event of a
"change of control" (as defined in Section 7(c)), all outstanding awards under
the Plan shall be deemed to be earned at target bonus based on the assumption
that any applicable performance goals were met in full; provided, however, that
the amount of any such target bonus shall be reduced on a pro rata basis, so
that the participant shall only receive a pro rata portion of the target bonus
for each completed month of the applicable performance period which had elapsed
when the change of control occurred. By way of example (and not limitation), if
(i) a participant would have been entitled to a $100,000 target bonus based on
attainment of applicable performance goals during a 12-month performance period,
and (ii) a change of control occurs during the seventh month of the performance
period, the participant shall be entitled to a $50,000 bonus (one-half of the
$100,000 target bonus that would otherwise have been payable if the full
performance period had elapsed), treating any applicable performance goals as
being fully met. In the event of a change of control, any bonuses payable under
Section 7 shall be immediately due and payable, without regard to whether such
bonuses are deductible under Code Section 162(m) and without regard to whether
the participant continues in service in the same position following the change
of control, has a change in position or responsibility, or is terminated from
employment with the Company (or successor or surviving corporation). In
addition, without in any way limiting the preceding, in the event that a
participant has entered into an employment agreement, change in control
agreement or similar agreement, plan or


5

--------------------------------------------------------------------------------





program with or of the Company, the participant shall be entitled to the greater
of the benefits payable upon a change of control of the Company pursuant to
Section 7 herein or the respective employment agreement, change in control
agreement or similar agreement, plan or program, and such employment agreement,
change in control agreement or similar agreement, plan or program shall not be
construed to reduce in any way the benefits otherwise payable to a participant
upon the occurrence of a change of control as defined in the Plan.
(b)    Notwithstanding the provisions of Section 7(a), in the event that a
change of control occurs, the Committee may, in its sole and absolute
discretion, determine that any or all awards granted pursuant to the Plan shall
be deemed to be earned in an amount greater than the amount of pro rata bonus
payments that would otherwise be payable under Section 7(a) herein, up to the
maximum bonus opportunity. In the event of a change of control, the Company or
the surviving or acquiring corporation shall not take any action to reduce the
awards granted pursuant to the Plan below the amount of pro rata payments that
would otherwise be payable under Section 7(a) herein.
(c)    For the purposes herein, for each participant, a "change of control"
shall have the definition given the term "change in control" in the
participant's change in control agreement with the Company, or, if the
participant has not entered into a change in control agreement with the Company,
then a "change of control" shall have the meaning ascribed to such term under
the Stock Plan.
8.
No Right to Employment

Nothing contained in this Plan or any action taken pursuant to the Plan shall be
construed as conferring upon any participant the right or imposing upon him the
obligation to continue in the employment of or service to the Company, nor shall
it be construed as imposing upon the Company the obligation to continue the
employment or service of a participant. Except as may be otherwise provided in
the Plan or determined by the Committee, all rights of a participant with
respect to an award and distribution of any cash payment subject to an award
shall terminate and be forfeited upon a participant's termination of employment
or service with the Company.
9.
Amendment and Termination

The Board of Directors of the Company may amend, discontinue or terminate the
Plan in whole or in part at any time, provided that (a) approval of an amendment
to the Plan by the stockholders of the Company shall be required to the extent,
if any, that stockholder approval of such amendment is required by applicable
laws, rules or regulations; and (b) except as otherwise provided in Section
5(e), no such amendment, discontinuance or termination of the Plan shall
adversely affect any award earned and payable under the Plan as of the date of
such amendment or termination without the participant's consent. However,
notwithstanding the foregoing, the Committee shall have unilateral authority to
amend the Plan and any award (without participant consent) to the extent
necessary to comply with applicable laws, rules or regulations or changes to
applicable laws, rules or regulations (including but in no way limited to Code
Section 162(m) and Code Section 409A, related regulations and other guidance),
and to reduce or eliminate the amount of an award, as provided in Section 5(e).
10.
Effective Date

The Plan became effective on June 1, 2006, following approval by the Board and
the stockholders of the Company as required by Code Section 162(m) and related
regulations. The Plan was amended


6

--------------------------------------------------------------------------------





and restated effective June 20, 2011, January 1, 2015 and June 9, 2016, subject
to stockholder approval as required by Code Section 162(m). To the extent
required under Code Section 162(m), awards under the Plan granted prior to any
required stockholder approval shall be conditioned upon and shall be payable
only upon approval of such performance criteria by the stockholders of the
Company in accordance with the requirements of Code Section 162(m).
11.
Miscellaneous

(a)    Taxes; Offset: Any tax required to be withheld by any government
authority shall be deducted from each award. The Company has no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for the participant or any other person. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with awards (including any taxes arising under Code Section
409A), and the Company shall not have any obligation to indemnify or otherwise
hold any participant harmless from any or all of such taxes. The Committee, in
its sole discretion (but subject to applicable law), may apply any amounts
payable to any participant hereunder as a setoff to satisfy any liabilities owed
to the Company by the participant.
(b)    Nonassignability: Unless the Committee determines otherwise, awards and
any other rights under the Plan shall not be subject to anticipation,
alienation, pledge, transfer or assignment by any person entitled thereto,
except by designation of a beneficiary or by will or the laws of intestate
succession.
(c)    No Trust; Unfunded Plan: The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the participants. Such
payments shall be made from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the participants nor their beneficiaries shall have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship between the Company and the
participants or any other person or constitute a guarantee that the assets of
the Company shall be sufficient to pay any benefits to any person. To the extent
that any person acquires a right to receive payments from the Company hereunder,
such right shall be no greater than the right of an unsecured creditor of the
Company.
(d)    Impact of Plan Award on other Plans: Awards granted pursuant to the Plan
shall not be treated as compensation for purposes of any other compensation or
benefit plan, program or arrangement of the Company, unless either (i) such
other plan, program or arrangement provides that compensation in the form of
awards payable under the Plan are to be considered as compensation thereunder,
or (ii) the Committee so determines. The adoption of the Plan shall not affect
any other incentive or other compensation plans or programs in effect for the
Company, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees of the Company.
(e)    Facility of Payments: If a participant or any other person entitled to
receive an award under this Plan (the "recipient") shall, at the time payment of
any such amount is due, be incapacitated so that such recipient cannot legally
receive or acknowledge receipt of the payment, then the Committee, in its sole
and absolute discretion, may direct that the payment be made to the legal
guardian, attorney-


7

--------------------------------------------------------------------------------





in-fact or person with whom such recipient is residing, and such payment shall
be in full satisfaction of the Company's obligation under the Plan with respect
to such amount.
(f)    Beneficiary Designation: The Committee may permit a participant to
designate in writing a person or persons as beneficiary, which beneficiary shall
be entitled to receive settlement of awards, if any, to which the participant is
otherwise entitled in the event of death. In the absence of such designation by
a participant, and in the event of the participant's death, the estate of the
participant shall be treated as beneficiary for purposes of the Plan, unless the
Committee determines otherwise. The Committee shall have sole discretion to
approve and interpret the form or forms of such beneficiary designation.
(g)    Governing Law: The Plan shall be construed and its provisions enforced
and administered in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of laws, and in accordance with applicable
federal laws.
(h)    Compliance with Code Section 162(m): The Company intends that
compensation under the Plan payable to covered employees will, to the extent
practicable, constitute qualified "performance-based compensation" within the
meaning of Code Section 162(m) and related regulations, unless otherwise
determined by the Committee. Accordingly, the provisions of the Plan shall be
administered and interpreted in a manner consistent with Code Section 162(m) and
related regulations if and to the extent required. If any provision of the Plan
or any award that is granted to a covered employee (in each case, other than
payments to be made pursuant to Section 6 and/or Section 7 herein) does not
comply or is inconsistent with the requirements of Code Section 162(m) or
related regulations, such provision shall, to the extent practicable, be
construed or deemed amended to the extent necessary to conform to such
requirements.
(i)    Adjustments: The Committee is authorized at any time before, during or
after the completion of a performance period, in its sole discretion, to adjust
or modify the terms of awards or performance objectives, or specify new awards,
due to extraordinary items, transactions, events or developments, or in
recognition of any other unusual, nonrecurring or infrequent events affecting
the Company or the financial statements of the Company, or in response to
changes in applicable laws, rules and regulations, accounting principles, tax
rates (and interpretations thereof), business conditions or the Committee's
assessment of the business strategy of the Company, in each case as determined
by the Committee (provided that any adjustment or modification involving covered
employees for compensation that is intended to qualify as "performance-based
compensation" under Code Section 162(m) shall be made in an objectively
determinable manner and shall be subject to any applicable Code Section 162(m)
restrictions). To the extent that an award is not intended to qualify as
"performance-based compensation" under Code Section 162(m), the Committee may
make any other adjustments or modifications to the terms of awards or
performance objectives selected by the Committee. By way of example but not
limitation, the Committee may provide with respect to any award that any
evaluation of performance shall exclude or otherwise adjust for any specified
circumstance or event that occurs during a performance period, including but not
limited to circumstances or events such as the following: currency fluctuations;
discontinued operations; non-cash items, such as amortization, depreciation or
reserves; asset impairment; significant litigation or claim judgments or
settlements; any recapitalization, restructuring, reorganization, merger,
acquisition, divestiture, consolidation, spin-off, split-up, combination,
liquidation, dissolution, sale of assets, or other similar corporate transaction
or event; the


8

--------------------------------------------------------------------------------





effects of stock-based compensation (including any modification charges) or
other compensation; and/or any other specific unusual or infrequent events or
objectively determinable category thereof.
(j)    Compliance with Code Section 409A: Notwithstanding any other provision in
the Plan or an award to the contrary, if and to the extent that Code Section
409A is deemed to apply to the Plan or any award granted under the Plan, it is
the general intention of the Company that the Plan and any such award shall, to
the extent practicable, be construed in accordance therewith. Deferrals pursuant
to an award otherwise exempt from Code Section 409A in a manner that would cause
Code Section 409A to apply shall not be permitted unless such deferrals are
permitted by the Committee and structured to be in compliance with or exempt
from Code Section 409A. Without in any way limiting the effect of the foregoing,
(i) in the event that Code Section 409A requires that any special terms,
provision or conditions be included in the Plan or any award, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of the Plan and/or award, as applicable, and (ii) terms used in the Plan
or an award shall be construed in accordance with Code Section 409A if and to
the extent required. Further, in the event that the Plan or any award shall be
deemed not to comply with Code Section 409A, then neither the Company, the
Board, the Committee nor its or their designees or agents shall be liable to any
participant or other persons for actions, decisions or determinations made in
good faith.
(k)    Restrictions on Awards: Notwithstanding any other Plan provision to the
contrary, the Company shall not be obligated to make any distribution of
benefits under the Plan or take any other action, unless such distribution or
action is in compliance with applicable laws, rules and regulations (including
but not limited to applicable requirements of the Code).
(l)    Gender and Number: Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
(m)    Severability: If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
(n)    Binding Effect: The Plan shall be binding upon the Company, its
successors and assigns, and participants, their legal representatives,
executors, administrators and beneficiaries.
[Signature Page to Follow]



This Qorvo, Inc. Cash Bonus Plan, as amended and restated by Qorvo, Inc., has
been executed on behalf of the Company effective as of June 9, 2016.


QORVO, INC.




By: /s/ Robert A. Bruggeworth
Robert A. Bruggeworth
Chief Executive Officer


Attest:




/s/ Jeffrey C. Howland
Jeffrey C. Howland
Secretary




9